SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-20619 MATRIA HEALTHCARE, INC. (Exact name of registrant as specified in its charter) Delaware 20-2091331 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1850 Parkway Place Marietta, Georgia30067 (770) 767-4500 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined by Rule 12b-2 of the Exchange Act). Large accelerated filer ¨Accelerated filer xNon-accelerated filer ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨No x The number of shares outstanding of the issuer’s only class of common stock, $.01 par value, as of November 1, 2007, was 21,415,777. MATRIA HEALTHCARE, INC. QUARTERLY REPORT ON FORM 10-Q SEPTEMBER 30, 2007 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PART II - OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 6. Exhibits 27 SIGNATURES 28 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements Matria Healthcare, Inc. and Subsidiaries Consolidated Condensed Balance Sheets (Amounts in thousands, except per share amounts) (Unaudited) September 30, December 31, ASSETS 2007 2006 Current assets: Cash and cash equivalents $ 11,262 $ 19,839 Restricted cash - 1,372 Trade accounts receivable, less allowances of $3,771 and $4,397 at September 30,2007 and December 31, 2006, respectively 53,231 52,985 Prepaid expenses and other current assets 11,613 14,234 Deferred income taxes 18,839 8,087 Total current assets 94,945 96,517 Property and equipment, net 40,348 38,950 Goodwill, net 495,459 500,830 Other intangibles, net 50,533 55,891 Deferred income taxes - 5,564 Other assets 10,976 13,621 $ 692,261 $ 711,373 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable, principally trade $ 8,199 $ 13,846 Current installments of long-term debt 29,494 4,197 Unearned revenues 11,068 13,493 Acquisition contingent consideration - 54,223 Accrued liabilities 16,551 22,661 Total current liabilities 65,312 108,420 Long-term debt, excluding current installments 266,260 275,938 Deferred tax liability 8,896 - Other long-term liabilities 6,611 8,039 Total liabilities 347,079 392,397 Shareholders' equity: Preferred stock, $.01 par value.Authorized 50,000 shares; none outstanding at September 30, 2007 and December 31, 2006 - - Common stock, $.01 par value.Authorized 50,000 shares; issued and outstanding 21,385 and 21,255 at September 30, 2007 and December 31, 2006, respectively 214 213 Additional paid-in capital 427,318 415,950 Accumulated deficit (81,223 ) (97,149 ) Accumulated other comprehensive earnings (1,127 ) (38 ) Total shareholders' equity 345,182 318,976 $ 692,261 $ 711,373 See accompanying notes to consolidated condensed financial statements. 3 Matria Healthcare, Inc. and Subsidiaries Consolidated Condensed Statements of Operations (Amounts in thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Revenues $ 89,604 $ 84,186 $ 263,748 $ 247,719 Cost of revenues 26,850 27,243 80,062 80,104 Selling and administrative expenses 43,506 40,027 131,551 118,845 Provision for doubtful accounts 1,464 1,021 3,866 2,785 Amortization of intangible assets 1,786 1,786 5,358 5,358 Total costs and operating expenses 73,606 70,077 220,837 207,092 Operating earnings from continuing operations 15,998 14,109 42,911 40,627 Interest income 456 434 1,368 1,165 Interest expense (6,382 ) (7,136 ) (18,047 ) (20,699 ) Other income, net 4 310 331 879 Earnings from continuing operations before income taxes 10,076 7,717 26,563 21,972 Income tax expense (4,182 ) (3,185 ) (10,793 ) (9,190 ) Earnings from continuing operations 5,894 4,532 15,770 12,782 Discontinued Operations: Earnings (loss) from discontinued operations, net of income taxes 13 1,261 (147 ) 5,159 Gain on disposal of discontinued operation, net of income taxes 971 24,244 971 24,244 Earnings from discontinued operations 984 25,505 824 29,403 Net earnings $ 6,878 $ 30,037 $ 16,594 $ 42,185 Net earnings per common share: Basic: Continuing operations $ 0.28 $ 0.22 $ 0.74 $ 0.61 Discontinued operations 0.04 1.21 0.04 1.40 $ 0.32 $ 1.43 $ 0.78 $ 2.01 Diluted: Continuing operations $ 0.27 $ 0.21 $ 0.72 $ 0.59 Discontinued operations 0.04 1.18 0.04 1.36 $ 0.31 $ 1.39 $ 0.76 $ 1.95 Weighted average shares outstanding: Basic 21,378 21,041 21,344 20,957 Diluted 21,864 21,554 21,828 21,664 See accompanying notes to consolidated condensed financial statements. 4 Matria Healthcare, Inc. and Subsidiaries Consolidated Condensed Statements of Cash Flows (Amounts in thousands) (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities: Net earnings $ 16,594 $ 42,185 Less earnings from discontinued operations, net of income taxes 824 29,403 Earnings from continuing operations 15,770 12,782 Adjustments to reconcile earnings from continuing operations to net cash provided by operating activities: Depreciation and amortization (including debt discount and expenses) 16,237 15,670 Provision for doubtful accounts 3,866 2,785 Deferred income taxes 5,823 9,190 Share-based compensation 9,471 5,131 Excess tax benefit - share-based compensation (150 ) - Imputed interest on acquisition consideration - 1,747 Changes in assets and liabilities: Trade accounts receivable (4,111 ) (10,472 ) Prepaid expenses and other current assets 2,523 2,331 Noncurrent assets (366 ) (421 ) Accounts payable (5,647 ) (4,348 ) Accrued and other liabilities (8,732 ) (23,230 ) Net cash provided by continuing operations 34,684 11,165 Net cash used in discontinued operations (1,465 ) (3,847 ) Net cash provided by operating activities 33,219 7,318 Cash Flows from Investing Activities: Purchases of property and equipment (10,022 ) (8,478 ) Payment of acquisition-related obligations (50,745 ) (1,677 ) Purchase price adjustment for acquisition 1,623 - Decrease in restricted cash 1,372 261 Purchases of property and equipment related to discontinued operations - (379 ) Acquisition of business, net of cash received - (434,727 ) Proceeds from the sale of business, net of transaction costs - 121,598 Net cash used in investing activities (57,772 ) (323,402 ) Cash Flows from Financing Activities: Proceeds from the issuance of long-term debt, net of transaction costs - 443,977 Proceeds from short-term borrowings 41,799 2,556 Principal repayments of debt (27,873 ) (129,012 ) Proceeds from issuance of common stock 1,900 3,479 Excess tax benefit - share-based compensation 150 - Net cash provided by financing activities 15,976 321,000 Effect of exchange rate changes on cash and cash equivalents - 504 Net increase (decrease) in cash and cash equivalents (8,577 ) 5,420 Cash and cash equivalents at beginning of year 19,839 22,758 Cash and cash equivalents at end of period $ 11,262 $ 28,178 Supplemental disclosure of cash paid for: Interest $ 16,166 $ 23,933 Income taxes $ 3,061 $ 4,665 See accompanying notes to consolidated condensed financial statements. 5 Notes to Consolidated Condensed Financial Statements (Unaudited) 1.General The consolidated condensed financial statements as of September 30, 2007, and for the three-month and nine-month periods ended September 30, 2007 and 2006, respectively, are unaudited.The consolidated condensed balance sheet as of December 31, 2006, was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States.In preparing financial statements, it is necessary for management to make assumptions and estimates affecting the amounts reported in the consolidated financial statements and related notes.These estimates and assumptions are developed based upon all information available.Actual results could differ from estimated amounts.In the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for fair presentation of the consolidated condensed financial position and results of operations for the periods presented have been included.The results for the three and nine months ended September 30, 2007, are not necessarily indicative of the results that may be expected for the full year ending December 31, 2007. The consolidated condensed financial statements should be read in conjunction with the consolidated financial statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2006. References herein to “we,” “us,” “our,” the “Company,” and “Matria” refer to Matria Healthcare, Inc. and its consolidated subsidiaries. 2.Recently Issued and Recently Adopted Accounting Standards Accounting for Uncertainty in Income Taxes. We adopted the provisions of FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (“FIN 48” or “Interpretation”) on January 1, 2007.FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. See Note 5, Income Taxes. Fair Value Option.In February 2007, the FASB issued Statement of Financial Accounting Standards (“SFAS”) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities
